ERVIN, Judge.
We affirm appellant’s conviction for lewd and lascivious act upon a person less than 16 years of age. We reverse appellant's sentence, however, because the written sentence (two years of community control with the condition that he serve ten months in county jail) does not conform with the oral pronouncement (eight years of incarceration, execution of which was suspended, and in lieu thereof, two years of community control with the condition that he serve ten months in county jail). Appellant’s sentence is therefore remanded for correction of the written sentence. Timmons v. State, 453 So.2d 143 (Fla. 1st DCA 1984); Brown v. State, 599 So.2d 225 (Fla. 1st DCA 1992); Pyle v. State, 596 So.2d 744 (Fla. 1st DCA 1992).
The conviction is AFFIRMED; the sentence is REMANDED for correction.
WIGGINTON and KAHN, JJ., concur.'